Name: Commission Regulation (EEC) No 641/83 of 20 March 1983 suspending advance fixing of the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 83 Official Journal of the European Communities No L 75/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 641/83 of 20 March 1983 suspending advance fixing of the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3439/82 (2), Having regard to Commission Regulation (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3), and in particular Article 9 (2) thereof, Whereas, pending decisions on the realignment of central rates in the European monetary system and on consequent measures to be taken in the agricultural sector, it is necessary, in order to prevent speculative movements, to suspend the advance fixing of mone ­ tary compensatory amounts, in accordance with Article 9 (2) of Regulation (EEC) No 1 160/82, in respect of all Member States , HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the monetary compensatory amounts is hereby suspended as from 21 March 1983 . Article 2 This Regulation shall enter into force on 21 March 1983 . It shall apply until 23 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1983 . For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (') OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2) OJ No L 362, 23 . 12 . 1982, p. 4 . ( 3 OJ No L 134, 15 . 5 . 1982, p. 22 .